Steven Rizzo, OSB No. 840853
Mary D. Skjelset, OSB No. 075840
Rizzo Mattingly Bosworth PC
1300 SW Sixth Avenue, Ste. 330
Portland, OR 97201
Tel: (503) 229-1819
Fax: (503) 229-0630
srizzo@rizzopc.com
mskjelest@rizzopc.com

ATTORNEYS FOR PLAINTIFFS




                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                        EUGENE DIVISION


 J.M., et al.,                                     CASE NO. 6:18- CV-00739 - YY

                  Plaintiffs,

 v.                                                PLAINTIFFS’ RESPONSE TO THE
                                                   MARION     COUNTY     DISTRICT
 KARLA MAJOR, et. al.,                             ATTORNEY’S MOTION TO QUASH

                 Defendants.                       (Oral argument requested)



                                        INTRODUCTION

      In response to the Marion County District Attorney’s (“MCDA”) Motion to Quash (ECF

117), Plaintiffs incorporate by reference their Motion to Compel the MCDA and their Reply to the

MCDA’s Response, their Motion to Compel to the Marion County Jail (“MCJ”) and their Reply

to the MCJ’s Response, and their Response to the MCJ’s Motion to Quash, along with all

supporting Declarations and exhibits.

///

///

///

1 - PLAINTIFFS’ RESPONSE TO THE         MARION   COUNTY   DISTRICT
    ATTORNEY’S MOTION TO QUASH
                                     CONCLUSION

      For the reasons set forth in the above Motions, Responses and Replies, the Court should

deny the MCDA’s Motion to Quash and award terms.




      Dated: November 15, 2019.

                                                 RIZZO MATTINGLY BOSWORTH PC


                                                 By: ___/s/Steven Rizzo_______________
                                                        Steven Rizzo, OSB No. 840853
                                                        Mary D. Skjelset, OSB No. 075840
                                                        Rizzo Mattingly Bosworth PC
                                                        1300 SW Sixth Avenue, Suite 330
                                                        Portland, OR 97201
                                                        Tel: (503) 229-1819
                                                        Fax: (503) 229-0630
                                                        ATTORNEYS FOR PLAINTIFFS




2 - PLAINTIFFS’ RESPONSE TO THE    MARION   COUNTY   DISTRICT
    ATTORNEY’S MOTION TO QUASH
                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF OREGON

 J.M., et. al.,                                              CASE NO. 6:18-CV-00739-YY

                  Plaintiff(s),

 v.                                          CERTIFICATE OF SERVICE

 KARLA MAJOR, et. al.,

                  Defendant(s).


      I am employed by the law firm of Rizzo Mattingly Bosworth PC in Portland, Oregon. I
am over the age of eighteen years and not a party to the subject cause. My business address is
1300 SW Sixth Avenue, Suite 330, Portland, OR 97201.

       On November 15, 2019, I caused to be served on all parties in this action by transmitting a
true copy thereof PLAINTIFFS’ RESPONSE TO THE MARION COUNTY DISTRICT
ATTORNEY’S MOTION TO QUASH in the following manner unless otherwise indicated.

 VIA ECF

 James S. Smith                                  Jill Schneider
 Senior Assistant Attorney General               Senior Assistant Attorney General
 Oregon Department of Justice                    Oregon Department of Justice
 100 SW Market Street                            100 SW Market Street
 Portland, OR 97201                              Portland, OR 97201
 Telephone: (971) 673-1880                       Telephone: (971) 673-1880
 Fax: (971) 673-5000                             Fax: (971) 673-5000
 james.s.smith@doj.state.or.us                   jill.schneider@doj.state.or.us
 Of Attorneys for State Defendants               Of Attorneys for State Defendants

 Elleanor Chin                                   Bruce Armstrong
 Senior Assistant Attorney General               Marion County Counsel
 Oregon Department of Justice                    555 Court St. NE, Ste. 5242
 100 SW Market Street                            Salem, OR 97301
 Portland, OR 97201                              Telephone: (503) 588-5220
 Telephone: (971) 673-1880                       Fax: (503) 373-4367
 Fax: (971) 673-5000                             barmstrong@co.marion.or.us
 elleanor.chin@doj.state.or.us                   Of Attorneys for Marion County District
 Of Attorneys for State Defendants               Attorney’s Office



        Dated this 15th day of November, 2019.
                                                     s/Heather Wettlaufer
                                                     Heather Wettlaufer, Paralegal
